20-3118
     Kabore v. Garland
                                                                                   BIA
                                                                             Parchert, IJ
                                                                           A206 283 607

                              UNITED STATES COURT OF APPEALS
                                  FOR THE SECOND CIRCUIT

                                    SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY ORDER
MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals
 2   for the Second Circuit, held at the Thurgood Marshall
 3   United States Courthouse, 40 Foley Square, in the City of
 4   New York, on the 21st day of December, two thousand twenty-
 5   two.
 6
 7   PRESENT:
 8            WILLIAM J. NARDINI,
 9            BETH ROBINSON,
10            ALISON J. NATHAN,
11                 Circuit Judges.
12   _____________________________________
13
14   SIDBEWENIM OLIVIER KABORE,
15            Petitioner,
16
17                       v.                                      20-3118
18                                                               NAC
19   MERRICK B. GARLAND, UNITED
20   STATES ATTORNEY GENERAL,
21            Respondent.
22   _____________________________________
23
24   FOR PETITIONER:                     Evan M. Goldberg, Esq.,
25                                       Washington, DC.
26
27   FOR RESPONDENT:                     Brian Boynton, Acting Assistant
28                                       Attorney General; Anthony C.
29                                       Payne, Assistant Director; Raya
30                                       Jarawan, Trial Attorney, Office of
31                                       Immigration Litigation, United
32                                       States Department of Justice,
 1                                     Washington, DC.
 2
 3          UPON DUE CONSIDERATION of this petition for review of a

 4   Board of Immigration Appeals (“BIA”) decision, it is hereby

 5   ORDERED, ADJUDGED, AND DECREED that the petition for review

 6   is DENIED.

 7          Petitioner    Sidbewenim     Olivier     Kabore,   a    native   and

 8   citizen of Burkina Faso, seeks review of an August 13, 2020

 9   decision of the BIA affirming a June 8, 2018 decision of an

10   Immigration Judge (“IJ”) denying Kabore’s application for

11   asylum,    withholding     of     removal,      and   relief   under    the

12   Convention Against Torture (“CAT”).           In re Sidbewenim Olivier

13   Kabore, No. A206 283 607 (B.I.A. Aug. 13, 2020), aff’g No.

14   A206 283 607 (Immig. Ct. N.Y. City June 8, 2018).               We assume

15   the    parties’     familiarity    with   the    underlying     facts   and

16   procedural history.

17          We have reviewed the IJ’s decision as supplemented by

18   the BIA.     See Yan Chen v. Gonzales, 417 F.3d 268, 271 (2d

19   Cir. 2005).

20     I.     Adverse Credibility Determination

21          We review an adverse credibility determination under a

22   substantial evidence standard, Hong Fei Gao v. Sessions, 891

23   F.3d 67, 76 (2d Cir. 2018), and “the administrative findings

24   of fact are conclusive unless any reasonable adjudicator


                                          2
 1   would be compelled to conclude to the contrary,” 8 U.S.C.

 2   § 1252(b)(4)(B).          “Considering       the    totality    of   the

 3   circumstances, and all relevant factors, a trier of fact may

 4   base a credibility determination on the demeanor, candor, or

 5   responsiveness     of    the    applicant     . . . ,    the   inherent

 6   plausibility     of     the    applicant’s     . . .     account,     the

 7   consistency between the applicant’s . . . written and oral

 8   statements (whenever made and whether or not under oath, and

 9   considering the circumstances under which the statements were

10   made), the internal consistency of each such statement, the

11   consistency of such statements with other evidence of record

12   . . . , and any inaccuracies or falsehoods in such statements,

13   without regard to whether an inconsistency, inaccuracy, or

14   falsehood goes to the heart of the applicant’s claim, or any

15   other relevant factor.”        Id. § 1158(b)(1)(B)(iii).       “We defer

16   . . . to an IJ’s credibility determination unless, from the

17   totality of the circumstances, it is plain that no reasonable

18   fact-finder could make such an adverse credibility ruling.”

19   Xiu Xia Lin v. Mukasey, 534 F.3d 162, 167 (2d Cir. 2008);

20   accord Hong Fei Gao, 891 F.3d at 76.               Substantial evidence

21   supports the adverse credibility determination.

22       Kabore alleged that he was arrested twice in connection

23   with his participation         in   anti-government     protests,    that


                                         3
 1   armed men surrounded his home, and that his father was also

 2   arrested.      The agency reasonably relied on inconsistencies

 3   between   the   written   statement     Kabore     submitted    with   his

 4   asylum application and a later affidavit, and between the

 5   corresponding inconsistencies between his statements at his

 6   asylum interview and his hearing testimony.                  See 8 U.S.C.

 7   § 1158(b)(1)(B)(iii).       The record confirms inconsistencies

 8   regarding the date of Kabore’s first arrest,                  how Kabore

 9   obtained his release from detention, and when his father was

10   arrested.     Moreover, Kabore admitted making false statements

11   at his interview.         The admitted falsehoods and multiple

12   inconsistencies concerning the alleged persecution constitute

13   substantial      evidence     for       the      adverse      credibility

14   determination.     See Likai Gao v. Barr, 968 F.3d 137, 145 n.8

15   (2d Cir. 2020) (“[E]ven a single inconsistency might preclude

16   an alien from showing that an IJ was compelled to find him

17   credible.      Multiple inconsistencies would so preclude even

18   more forcefully.”); Siewe v. Gonzales, 480 F.3d 160, 170 (2d

19   Cir.   2007)    (“[W]here    an     IJ’s      finding   of    fabrication

20   (supported by substantial evidence) serves as the basis for

21   discrediting other evidence, a reviewing court is in no

22   position to conclude that the discrediting of the remaining

23   evidence is unsupported by substantial evidence.”).


                                         4
 1         The    agency       was    not      compelled         to    accept       Kabore’s

 2   explanations—that his former non-attorney representative was

 3   responsible for the errors, that he did not know of the false

 4   information until after he retained new counsel, that he

 5   believed he had to testify consistently with his application,

 6   and   that    he    believed       that    he       could   modify       biographical

 7   information but not change elements of his asylum claim—

 8   because Kabore made false statements at the interview not

 9   included in his written statement and about issues other than

10   biographical information.              See Majidi v. Gonzales, 430 F.3d

11   77, 80 (2d Cir. 2005) (“A petitioner must do more than offer

12   a plausible explanation for his inconsistent statements to

13   secure relief; he must demonstrate that a reasonable fact-

14   finder      would    be     compelled          to    credit       his        testimony.”

15   (quotation         marks        omitted)).              Given          the      multiple

16   inconsistencies          that call     into         question Kabore’s            alleged

17   persecution,        substantial        evidence        supports         the    agency’s

18   adverse credibility determination.                    See Xiu Xia Lin, 534 F.3d

19   at 167.     The adverse credibility determination is dispositive

20   of asylum, withholding of removal, and CAT relief because all

21   three     forms     of    relief    were       based    on       the    same     factual

22   predicate.        See Paul v. Gonzales, 444 F.3d 148, 156–57 (2d

23   Cir. 2006).


                                                5
 1     II. Motion to Remand

 2       We review the BIA’s denial of Kabore’s motion to remand

 3   for the IJ to consider a religious persecution claim for abuse

 4   of discretion and review any country conditions determination

 5   for substantial evidence.    See Li Yong Cao v. U.S. Dep’t of

 6   Just., 421 F.3d 149, 156–57 (2d Cir. 2005); Jian Hui Shao v.

 7   Mukasey, 546 F.3d 138, 168–69 (2d Cir. 2008).    “A motion to

 8   remand that relies on newly available evidence is held to the

 9   substantive requirements of a motion to reopen.”      Li Yong

10   Cao, 421 F.3d at 156.    “A motion to reopen proceedings shall

11   not be granted unless it appears to the Board that evidence

12   sought to be offered is material and was not available and

13   could not have been discovered or presented at the former

14   hearing; nor shall any motion to reopen for the purpose of

15   affording the alien an opportunity to apply for any form of

16   discretionary relief be granted if it appears that the alien’s

17   right to apply for such relief was fully explained to him or

18   her and an opportunity to apply therefore was afforded at the

19   former hearing, unless the relief is sought on the basis of

20   circumstances that have arisen subsequent to the hearing.”

21   8 C.F.R. § 1003.2(c)(1) (version in effect until Jan. 14,

22   2021).   The movant bears the “heavy burden of demonstrating

23   a likelihood that the new evidence presented would alter the


                                    6
 1   result in the case.”    Li Yong Cao, 421 F.3d at 156 (quotation

 2   marks omitted).

 3       Kabore    moved   for   remand,   asserting    that   he    was   a

 4   practicing Catholic, and that new evidence showed worsening

 5   persecution of Christians since his 2018 hearing.         We find no

 6   abuse of discretion in the BIA’s denial of the motion. The

 7   record    reflected   general   violence   and    violence     against

 8   Christians at and before the time of Kabore’s hearing before

 9   the IJ, and Kabore did not identify a material change in

10   conditions as required to excuse his failure to raise a claim

11   of religious persecution in his original proceedings.           See 8

12   C.F.R. § 1003.2(c)(1).

13       For the foregoing reasons, the petition for review is

14   DENIED.    All pending motions and applications are DENIED and

15   stays VACATED.

16                                   FOR THE COURT:
17                                   Catherine O’Hagan Wolfe,
18                                   Clerk of Court
19




                                      7